Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
	i. Regarding Claim 12, the extra comma after Claim 9 should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the Applicant’s Specification does not provide written description for the breadth provided by the Claims. As written, any physiological condition (from heart rate to respiration rate to a sprained ankle) would need to be capable of being compared to any activity to produce a stress value, and that stress value compared to any emotional state to determine a wellness metric. Currently, the Applicant’s Specification only provides that the physiological condition could be a heart rate variability, and doesn’t tie a specific activity to the comparison to output a specific wellness metric or a specific recommendation based on said metric. This provides further written description issues, as “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV” (see MPEP 2161.01). Therefore, Claim 1 is rejected under U.S.C. 112(a). 
Further, Claim 4 is rejected for failing to meet the written description requirement for the “off-body sensor”. The Specification provides no identification of what type of sensor this could be (for example, a PPG sensor for an on-body sensor). There is also no structure provided in either the Claims or the Specification as to how the sensor is detecting the variable off body. Therefore, Claim 4 is rejected under U.S.C. 112(a). 
Claims 2, 3, and 5-20 are rejected based on their dependency to Claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the limitation “off-body sensor” renders the Claim indefinite. The Specification provides no identification of what type of sensor this could be (for example, a PPG sensor for an on-body sensor). There is also no structure provided in either the Claims or the Specification. Therefore, Claim 4 is rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the Claims are directed to an abstract idea without significantly more.

Step 1: Independent Claim 1 recites a method. Thus, it is directed to statutory categories of invention.

Step 2A, Prong 1: 
Claim 1 recites the following claim limitations:
measuring a physiological condition of the user during a number of time intervals
recording an emotional state input
recording an activity input
analyzing the emotional state input to generate a mood value
determining the wellness metric for the user based on the stress value and the mood value
providing a recommendation to the user of activities for improving the wellness metric
These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., using pen and paper.  With a plurality of measurements for each variable of a patient, a human could reasonably construct a time series, and use that time series to determine individualized metrics, i.e a person can receive information on a person’s emotional state and make a judgement on their mood, then take stress data and recommend an activity to improve wellness. Thus, the Claim recites limitations which fall within the ‘mental processes’ grouping of abstract ideas. 

Step 2A, Prong 2:
Claim 1 recites the following additional claim limitations:
one biosensor to acquire a measured signal
a memory unit

	Claim 1’s recitation of a memory unit is recited at a high level of generality for its intended use, and is merely being used as a tool to carry out the method (See MPEP 2106.05(f)).

	The recitation of a biosensor is also cited at a high level of generality and are merely being used in their intended manner to gather data. The sensor is being used as a tool to carry out the data acquisition.
	
	Thus, the abstract idea is not integrated into a practical application. The combination of these additional elements is no more than insignificant extra solution activity, and mere tools to carry out the method. Even in combination, these additional elements do not integrate the abstract idea into a practical application. The Claim is directed to an abstract idea. 

	Step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra solution activity and mere tools to perform the method. For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

	Dependent Claims:
	Claims 2 and 5-20 merely provide further identification of the type of information obtained and how it is obtained.
	Claims 3 and 4 that further define the type of data collected, and are merely limiting the physiological variables to a particular fields of use.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11, 12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 11191466 awarded to Heneghan et al, hereinafter Heneghan.
Regarding Claim 1, Heneghan teaches a method for determining a wellness metric for a user (title), the method comprising: measuring a physiological condition of the user during a number of time intervals using at least one biosensor to acquire a measured signal (Col. 3, Lines 15-38); transferring the measured signal to a processing unit (Col. 3, Lines 34-38); recording an emotional state input (Col. 5 Line 67-Col. 6, Line 3) into a memory unit (Col. 18, Lines 54-57); recording an activity input into the memory unit (Col. 23, Lines 13-17); analyzing the measured signal and the activity input to generate a stress value (Col. 27 Line 67-Col. 28 Line 3, Examiner notes that the broadness of “activity” includes sleep being an activity); analyzing the emotional state input to generate a mood value (Col. 4, Lines 24-30, and Col. 2, Lines 52-58, “It should be noted well that, while the terms “mental state” or “mental health” are used throughout the present disclosure, such is merely for convenience, and those terms are not to be construed as limiting and encompass any state, condition, or disorder which could affect or otherwise relate to mood, emotions, thinking, cognition, behavior, and/or psychological well-being”); determining the wellness metric for the user based on the stress value and the mood value (Col. 4, Lines 30-36; and providing a recommendation to the user of activities for improving the wellness metric (Col. 4, Lines 33-41).

Regarding Claim 2, Heneghan teaches the method of Claim 1, wherein the measured signal is heart rate variability (Col. 3, Lines 61-63).

Regarding Claim 3, Heneghan teaches the method of Claim 2, wherein the at least one biosensor comprises a heart rate sensor and an accelerometer (Col. 6, Lines 54-63). 

Regarding Claim 5, Heneghan teaches the method of Claim 3, wherein analyzing the measured signal and the activity input to determine the stress value comprises scaling the data from the accelerometer to no activity associated with a heart rate value, or activity associated with the heart rate value (Col. 6, Line 54-Col. 7, Line 23).

Regarding Claim 6, Heneghan teaches the method of Claim 1, wherein the emotional state is an emotional state input of the user during a pre-determined time interval associated with a heart rate value at the pre-determined time interval (Col. 10, Lines 11-19).

Regarding Claim 7, Heneghan teaches the method of Claim 1, wherein the method further comprises requesting input from the user of the emotional state of the user (Col. 10, Lines 17-19).

Regarding Claim 8, Heneghan teaches the method of Claim 1, wherein the method further comprises requesting input from the user of activity performed by the user (Col. 3, Lines 39-44).

Regarding Claim 9, Heneghan teaches the method of Claim 1, wherein analyzing the measured signal and the activity input to determine the stress value comprises scaling the measured value and the activity input to a state of high stress (Col. 12, Lines 52-60 discuss heavy exercise or intense physical activity leading to adjustments in the predictive model). 

Regarding Claim 10, the Examiner points out that Claim 9 does not require the scaling to be based on a state of recovery, and therefore as Claim 9 has been met with another limitation in the Markush grouping, Claim 10 is not required.

Regarding Claim 11, Heneghan teaches the method of Claim 9, further comprising scaling the stress value to an amount of time in the state of low stress (Col. 7, Lines 16-23)

Regarding Claim 12, Heneghan teaches the method of Claim 9, further comprising adjusting the stress value based on the user completing a period of exercise, wherein the period of exercise comprises at least 30 minutes of continuous movement with a heart rate above a resting heart rate of the user (Col. 12, Lines 52-60 discuss heavy exercise or intense physical activity leading to adjustments in the predictive model).
Regarding Claim 14, Heneghan teaches the method of Claim 1, wherein the recommendation is based on previous emotional state inputs and activity inputs in the memory unit (Col. 11, Lines 32-43).

Regarding Claim 15, Heneghan teaches the method of Claim 1, further comprising archiving the wellness metric in the memory unit (Col. 28, Lines 32-45).

Regarding Claim 16, Heneghan teaches the method of Claim 1, further comprising displaying the wellness metric to the user (Col. 17, Lines 35-38).

Regarding Claim 17, Heneghan teaches the method of Claim 1, wherein the recommendation to the user is to engage in an activity associated with a lower stress value (Col. 4, Lines 33-41).

Regarding Claim 18, Heneghan teaches the method of Claim 1, wherein the recommendation to the user is to engage in an activity associated with a higher mood value (Col. 4, Lines 33-41).

Regarding Claim 19, Heneghan teaches the method of Claim 1, wherein the recommendation to the user is to engage in an activity associated with a higher stress value and a higher mood value (Col. 17, Lines 25-34). 

Regarding Claim 20, Heneghan teaches the method of Claim 1, including a computer-readable medium having stored thereon computer program code configured when executed by one or more processors to cause the one or more processors to perform a method (Col. 28, Lines 32-45) as defined in Claim 1 (see rejection above). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11191466 awarded to Heneghan et al, hereinafter Heneghan, in view of attached NPL document Huang et al, hereinafter Huang.
Regarding Claim 4, Heneghan teaches the method of Claim 3. Heneghan does not teach wherein the heart rate sensor is an off-body sensor.
However, Huang teaches the usage of an off-body sensor to monitor HRV (title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heneghan by Huang, i.e. by using an off-body sensor in Heneghan to detect HRV as shown in Huang, for the purpose of a simple substitution of the known sensor type of Huang for the known type of sensor in Heneghan.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11191466 awarded to Heneghan et al, hereinafter Heneghan.
Regarding Claim 13, Heneghan teaches the method of Claim 1. Heneghan does not teach wherein the mood value is scaled to one of 5 mood categories. However, Heneghan does teach scaling to multiple mood values (Col. 10, Lines 34-43). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heneghan, i.e. by using only 5 mood categories, as it is within the skill of an artisan to choose a particular number of categories for a specific intended use of the device. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. to 5:00 p.m. PST M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792